DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Examiner states for the record that no Information Disclosure Statement is presently filed in this application. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hetzler (Pub. No. US 2008/0276057).

Claim 8:
Hetzler discloses a method, comprising: 
organizing individual storage drives into a plurality of splits, wherein each split is a fixed-size amount of storage capacity and all splits have equal storage capacity [pars. 0001-0003 – Drives are divided into blocks having predetermined size. (“In a RAID system, a series of logical block addresses (LBAs) are distributed and stored (arranged) on a plurality of HDDs in block units of a predetermined data length (herein denominated a data block).”)]; 
implementing a selected RAID (Redundant Array of Independent Drives) level using a first number of the splits as RAID protection group members, where the fist number indicates how many members are in each protection group of the RAID level [pars. 0002, 0046-0049 – Data is stored in stripes including data and parity blocks according to the RAID level. (“For example, a RAID-5 system is characterized in that data and corresponding parity data are stored together to improve the reliability. That is, a common exclusive-OR function of a set of N data blocks (a N+P “stripe”) is calculated and stored as a parity data block (P).”)];
scaling RAID storage capacity in response to addition of a second number of new drives, comprising: 
adding fewer than the first number of the new drives to a selected cluster of drives, where the first number indicates how many members are in each protection group of the RAID level [figs. 3-4; pars. 0048-0052 – Data is redistributed when disks are added. As an example, a single disk may be added. (“FIG. 3 shows one such mapping. FIG. 3A shows the source configuration for the existing (4+P) on five disks (D1-D5), and FIG. 3B shows the destination configuration after reconfiguring the array as (4+P) on six disks (D1-D6).”)]
selecting splits of drives of the selected cluster and redistributing the selected splits to the fewer than the first number of the new drives added to the selected cluster [figs. 3-4; pars. 0048-0052 – Data is redistributed when disks are added. (“FIG. 3 shows one such mapping. FIG. 3A shows the source configuration for the existing (4+P) on five disks (D1-D5), and FIG. 3B shows the destination configuration after reconfiguring the array as (4+P) on six disks (D1-D6).”)]; and 
creating at least one new protection group in the selected cluster using at least some splits freed by redistribution of the selected splits to the fewer than the first number of the new drives added to the selected cluster [figs. 3-4; pars. 0048-0052 – Data is relocated to the new disks. New stripes are formed across the prior disks and the new disks. (“The method shows differs from the conventional declustered parity rule because, for example, the new data blocks (Block 21 to Block 24) may be distributed down a diagonal, such that the parity stripe can be (21, 22, 23, 24, P), substantially as shown. This can require moving only the data blocks 5, 9, 13, and 17, thereby moving less than the contents of one disk while maintaining the (4+P) properties of the array.”)]. 

Claim 9 (as applied to claim 8 above):
Hetzler discloses:
creating at least one new cluster using the first number of new drives [figs. 7-8; pars. 0057-0062 – Disks may be added in units of bricks. A brick may add an array to the system. (“The above discussion introduces the (array.slot) data element notation for parity stripe arrays, which can be further extended for application to the following examples, where the “slot” again refers to the location of an element in an array, such as a disk, for example, and the “array” refers to an array of data elements, such as a brick of N disks, for example.”)]. 
 
Claim 10 (as applied to claim 9 above):
Hetzler discloses:
creating a maximum possible number of new clusters from the second number of new drives [figs. 7-8; pars. 0057-0062 – Disks may be added in units of bricks. A brick may add an array to the system. A brick creates a maximum of one additional array. (“The above discussion introduces the (array.slot) data element notation for parity stripe arrays, which can be further extended for application to the following examples, where the “slot” again refers to the location of an element in an array, such as a disk, for example, and the “array” refers to an array of data elements, such as a brick of N disks, for example.”)]. 
 
Claim 11 (as applied to claim 10 above):
adding to the selected cluster only drives remaining from the second number of new drives minus the new drives allocated for creating the maximum possible number of new clusters from the second number of new drives [figs. 7-8; pars. 0057-0062 – Disks may be added in units of bricks. A brick may add an array to the system. Disks within the brick are added to previous arrays as well as the new array when the data is reorganized. (“The above discussion introduces the (array.slot) data element notation for parity stripe arrays, which can be further extended for application to the following examples, where the “slot” again refers to the location of an element in an array, such as a disk, for example, and the “array” refers to an array of data elements, such as a brick of N disks, for example.”)]. 
 
Claim 12 (as applied to claim 8 above):
Hetzler discloses:
selecting the cluster to minimizes differences in numbers of drives between clusters [figs. 7-8; pars. 0057-0062 – Disks may be added in units of bricks. A brick may add an array to the system. Each cluster (array) has the same number of disks when disks are added in units of bricks. (“The above discussion introduces the (array.slot) data element notation for parity stripe arrays, which can be further extended for application to the following examples, where the “slot” again refers to the location of an element in an array, such as a disk, for example, and the “array” refers to an array of data elements, such as a brick of N disks, for example.”)]. 

Claim 13 (as applied to claim 8 above):
Hetzler discloses:
adding a single new drive to the selected cluster [figs. 3-4; pars. 0048-0052 – A single disk may be added. (“FIG. 3 shows one such mapping. FIG. 3A shows the source configuration for the existing (4+P) on five disks (D1-D5), and FIG. 3B shows the destination configuration after reconfiguring the array as (4+P) on six disks (D1-D6).”)]. 
 
Claim 14 (as applied to claim 8 above):
Hetzler discloses:
wherein the selected cluster initially includes conceptual matrices with an upper-left triangle and a lower-right triangle and, after m new drives are added to the selected cluster, redistributing splits from the lower-right triangle to the m new drives to create space for m new protection groups in a diagonal conceptual matrix [figs. 3-4; pars. 0048-0052 – Data blocks along a diagonal may be redistributed. In the given example, m is equal to 1. (“The method shows differs from the conventional declustered parity rule because, for example, the new data blocks (Block 21 to Block 24) may be distributed down a diagonal, such that the parity stripe can be (21, 22, 23, 24, P), substantially as shown. This can require moving only the data blocks 5, 9, 13, and 17, thereby moving less than the contents of one disk while maintaining the (4+P) properties of the array.”)]. 

Claim 15:
Hetzler discloses a scalable storage array, comprising: 
clusters of drives that are each organized into a plurality of splits, wherein each split is a fixed-size amount of storage capacity and all splits have equal storage capacity [pars. 0001-0003 – Drives are divided into blocks having predetermined size. (“In a RAID system, a series of logical block addresses (LBAs) are distributed and stored (arranged) on a plurality of HDDs in block units of a predetermined data length (herein denominated a data block).”)], a selected RAID (Redundant Array of Independent Drives) level using a first number of the splits as RAID protection group members [pars. 0002, 0046-0049 – Data is stored in stripes including data and parity blocks according to the RAID level. (“For example, a RAID-5 system is characterized in that data and corresponding parity data are stored together to improve the reliability. That is, a common exclusive-OR function of a set of N data blocks (a N+P “stripe”) is calculated and stored as a parity data block (P).”)]; and 
at least one computing node that scales RAID storage capacity in response to addition of a second number of new drives by adding fewer than the first number of the new drives to a selected cluster of drives [figs. 3-4; pars. 0048-0052 – Data is redistributed when disks are added. As an example, a single disk may be added. (“FIG. 3 shows one such mapping. FIG. 3A shows the source configuration for the existing (4+P) on five disks (D1-D5), and FIG. 3B shows the destination configuration after reconfiguring the array as (4+P) on six disks (D1-D6).”)];  
selecting splits of drives of the selected cluster and redistributing the selected splits to the fewer than the first number of the new drives added to the selected cluster [figs. 3-4; pars. 0048-0052 – Data is redistributed when disks are added. (“FIG. 3 shows one such mapping. FIG. 3A shows the source configuration for the existing (4+P) on five disks (D1-D5), and FIG. 3B shows the destination configuration after reconfiguring the array as (4+P) on six disks (D1-D6).”)], and 
creating at least one new protection group in the selected cluster using at least some splits freed by redistribution of the selected splits to the fewer than the first number of the new drives added to the selected cluster [figs. 3-4; pars. 0048-0052 – Data is relocated to the new disks. New stripes are formed across the prior disks and the new disks. (“The method shows differs from the conventional declustered parity rule because, for example, the new data blocks (Block 21 to Block 24) may be distributed down a diagonal, such that the parity stripe can be (21, 22, 23, 24, P), substantially as shown. This can require moving only the data blocks 5, 9, 13, and 17, thereby moving less than the contents of one disk while maintaining the (4+P) properties of the array.”)]. 

Claim 16 (as applied to claim 15 above):
Hetzler discloses
wherein the at least one computing node creates at least one new cluster using the first number of the new drives [figs. 7-8; pars. 0057-0062 – Disks may be added in units of bricks. A brick may add an array to the system. (“The above discussion introduces the (array.slot) data element notation for parity stripe arrays, which can be further extended for application to the following examples, where the “slot” again refers to the location of an element in an array, such as a disk, for example, and the “array” refers to an array of data elements, such as a brick of N disks, for example.”)]. 
 
Claim 17 (as applied to claim 16 above):
Hetzler discloses:
wherein the at least one computing node creates a maximum possible number of new clusters from the second number of new drives [figs. 7-8; pars. 0057-0062 – Disks may be added in units of bricks. A brick may add an array to the system. A brick creates a maximum of one additional array. (“The above discussion introduces the (array.slot) data element notation for parity stripe arrays, which can be further extended for application to the following examples, where the “slot” again refers to the location of an element in an array, such as a disk, for example, and the “array” refers to an array of data elements, such as a brick of N disks, for example.”)]. 
 
Claim 18 (as applied to claim 17 above):
Hetzler discloses:
wherein the at least one computing node adds only drives remaining from drives allocated for creation of the maximum possible number of new clusters from the second number of new drives [figs. 7-8; pars. 0057-0062 – Disks may be added in units of bricks. A brick may add an array to the system. Disks within the brick are added to previous arrays as well as the new array when the data is reorganized. (“The above discussion introduces the (array.slot) data element notation for parity stripe arrays, which can be further extended for application to the following examples, where the “slot” again refers to the location of an element in an array, such as a disk, for example, and the “array” refers to an array of data elements, such as a brick of N disks, for example.”)]. 
 
Claim 19 (as applied to claim 15 above):
Hetzler discloses:
wherein the at least one computing node selects the cluster to minimizes differences in numbers of drives between clusters [figs. 7-8; pars. 0057-0062 – Disks may be added in units of bricks. A brick may add an array to the system. Each cluster (array) has the same number of disks when disks are added in units of bricks. (“The above discussion introduces the (array.slot) data element notation for parity stripe arrays, which can be further extended for application to the following examples, where the “slot” again refers to the location of an element in an array, such as a disk, for example, and the “array” refers to an array of data elements, such as a brick of N disks, for example.”)]. 
 
Claim 20 (as applied to claim 15 above):
Hetzler discloses:
wherein the at least one computing node adds a single new drive to the selected cluster [figs. 3-4; pars. 0048-0052 – A single disk may be added. (“FIG. 3 shows one such mapping. FIG. 3A shows the source configuration for the existing (4+P) on five disks (D1-D5), and FIG. 3B shows the destination configuration after reconfiguring the array as (4+P) on six disks (D1-D6).”)].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hetzler (Pub. No. US 2008/0276057) in view of Hung (Pub. No. US 2002/0078276).

Claim 1:
Hetzler discloses an apparatus, comprising: 
at least one computing node [fig. 10; par. 0094 – Storage controller 126];  
clusters of drives that are managed by the at least one computing node [fig. 10; par. 0094 – Bricks 130]; and 
computer program code on the non-transitory memory, executed by the processor, comprising: 
instructions that organize each of the drives into a plurality of splits, wherein each split is a fixed-size amount of storage capacity and all splits have equal storage capacity [pars. 0001-0003 – Drives are divided into blocks having predetermined size. (“In a RAID system, a series of logical block addresses (LBAs) are distributed and stored (arranged) on a plurality of HDDs in block units of a predetermined data length (herein denominated a data block).”)];  
instructions that implement a selected RAID (Redundant Array of Independent Drives) level using a first number of the splits as RAID protection group members, where the first number indicates how many members are in each protection group of the RAID level [pars. 0002, 0046-0049 – Data is stored in stripes including data and parity blocks according to the RAID level. (“For example, a RAID-5 system is characterized in that data and corresponding parity data are stored together to improve the reliability. That is, a common exclusive-OR function of a set of N data blocks (a N+P “stripe”) is calculated and stored as a parity data block (P).”)];  
instructions that scale RAID storage capacity in response to addition of a second number of new drives, comprising: instructions that add fewer than the first number of the new drives to a selected cluster, where the first number indicates how many members are in each protection group of the RAID level, comprising: 
instructions that select splits of drives of the selected cluster and redistribute the selected splits to the fewer than the first number of the new drives added to the selected cluster [figs. 3-4; pars. 0048-0052 – Data is redistributed when disks are added. (“FIG. 3 shows one such mapping. FIG. 3A shows the source configuration for the existing (4+P) on five disks (D1-D5), and FIG. 3B shows the destination configuration after reconfiguring the array as (4+P) on six disks (D1-D6).”)]; and 
instructions that create at least one new protection group in the selected cluster using at least some splits freed by redistribution of the selected splits to the fewer than the first number of the new drives added to the selected cluster [figs. 3-4; pars. 0048-0052 – Data is relocated to the new disks. New stripes are formed across the prior disks and the new disks. (“The method shows differs from the conventional declustered parity rule because, for example, the new data blocks (Block 21 to Block 24) may be distributed down a diagonal, such that the parity stripe can be (21, 22, 23, 24, P), substantially as shown. This can require moving only the data blocks 5, 9, 13, and 17, thereby moving less than the contents of one disk while maintaining the (4+P) properties of the array.”)]. 
However, Hetzler does not specifically disclose:
the at least one computing node comprising a processor and non-transitory memory.
In the same field of endeavor, Hung discloses:
the at least one computing node comprising a processor and non-transitory memory [fig. 1; par. 0021 – RAID controller includes CPU 14 and program memory unit 33.].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hetzler to include a RAID controller comprising commodity hardware, as taught by Hung, in order to provide the flexibility of programmable hardware.

Claim 2 (as applied to claim 1 above):
Hetzler discloses:
wherein the instructions that scale RAID storage capacity comprise instructions that create at least one new cluster using the first number of the new drives [figs. 7-8; pars. 0057-0062 – Disks may be added in units of bricks. A brick may add an array to the system. (“The above discussion introduces the (array.slot) data element notation for parity stripe arrays, which can be further extended for application to the following examples, where the “slot” again refers to the location of an element in an array, such as a disk, for example, and the “array” refers to an array of data elements, such as a brick of N disks, for example.”)]. 
 
Claim 3 (as applied to claim 2 above):
Hetzler discloses:
wherein the instructions that create at least one new cluster using the first number of the new drives create a maximum possible number of new clusters from the second number of new drives [figs. 7-8; pars. 0057-0062 – Disks may be added in units of bricks. A brick may add an array to the system. A brick creates a maximum of one additional array. (“The above discussion introduces the (array.slot) data element notation for parity stripe arrays, which can be further extended for application to the following examples, where the “slot” again refers to the location of an element in an array, such as a disk, for example, and the “array” refers to an array of data elements, such as a brick of N disks, for example.”)]. 
 
Claim 4 (as applied to claim 3 above):
Hetzler discloses:
wherein the instructions that add fewer than the first number of new drives to the selected cluster add only drives remaining from drives allocated for creation of the maximum possible number of new clusters from the second number of new drives [figs. 7-8; pars. 0057-0062 – Disks may be added in units of bricks. A brick may add an array to the system. Disks within the brick are added to previous arrays as well as the new array when the data is reorganized. (“The above discussion introduces the (array.slot) data element notation for parity stripe arrays, which can be further extended for application to the following examples, where the “slot” again refers to the location of an element in an array, such as a disk, for example, and the “array” refers to an array of data elements, such as a brick of N disks, for example.”)]. 
 
Claim 5 (as applied to claim 1 above):
Hetzler discloses:
wherein the instructions that add fewer than the first number of the new drives to the selected cluster operate to select the cluster to minimizes differences in numbers of drives between clusters [figs. 7-8; pars. 0057-0062 – Disks may be added in units of bricks. A brick may add an array to the system. Each cluster (array) has the same number of disks when disks are added in units of bricks. (“The above discussion introduces the (array.slot) data element notation for parity stripe arrays, which can be further extended for application to the following examples, where the “slot” again refers to the location of an element in an array, such as a disk, for example, and the “array” refers to an array of data elements, such as a brick of N disks, for example.”)]. 
 
Claim 6 (as applied to claim 1 above):
Hetzler discloses:
wherein the instructions that add fewer than the first number of the new drives to the selected cluster add a single new drive to the selected cluster [figs. 3-4; pars. 0048-0052 – A single disk may be added. (“FIG. 3 shows one such mapping. FIG. 3A shows the source configuration for the existing (4+P) on five disks (D1-D5), and FIG. 3B shows the destination configuration after reconfiguring the array as (4+P) on six disks (D1-D6).”)].
 
Claim 7 (as applied to claim 1 above):
Hetzler discloses:
wherein the selected cluster initially includes conceptual matrices with an upper-left triangle and a lower-right triangle, and after m new drives are added to the selected cluster and splits from the lower-right triangle are redistributed to the m new drives, space is created for m new protection groups in a diagonal conceptual matrix [figs. 3-4; pars. 0048-0052 – Data blocks along a diagonal may be redistributed. In the given example, m is equal to 1. (“The method shows differs from the conventional declustered parity rule because, for example, the new data blocks (Block 21 to Block 24) may be distributed down a diagonal, such that the parity stripe can be (21, 22, 23, 24, P), substantially as shown. This can require moving only the data blocks 5, 9, 13, and 17, thereby moving less than the contents of one disk while maintaining the (4+P) properties of the array.”)].
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY T MACKALL whose telephone number is (571)270-1172.  The examiner can normally be reached on Monday - Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LARRY T. MACKALL

Art Unit 2131



14 August 2021
/LARRY T MACKALL/Primary Examiner, Art Unit 2139